Citation Nr: 0208395	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  94-17 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:    Jeffrey J. Bunten, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1972.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO) which, in part, denied service connection for 
hearing loss.  

In November 1998, the Board issued a decision that denied 
service connection for left ear hearing loss.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2001, the 
Court vacated the Board's November 1998 decision and remanded 
the matter to the Board for readjudication.


REMAND

In his March 1994 substantive appeal, the veteran checked the 
box which indicated "I will appear personally at a local VA 
office before the BVA."  The record reflects that a Travel 
Board hearing was scheduled on March 26, 1998.  In February 
1998, the veteran informed the RO that he was unavailable on 
that date, and asked to be rescheduled for a hearing on the 
next available date.  It does not appear that the requested 
Travel Board hearing was ever rescheduled.  

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for a 
Travel Board Hearing in accordance with 
applicable procedures.  The veteran and 
his representative should be provided 
with notice as to the time and place to 
report for said hearing.  If the veteran 
no longer desires the hearing, or does 
not desire to wait for the hearing, the 
request should be withdrawn in writing at 
the RO.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




